Case 0:19-cv-60714-AHS Document 43 Entered on FLSD Docket 01/21/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-60714-CIV-SINGHAL

  U.S. EQUAL EMPLOYMENT OPPORTUNITY
  COMMISSION,

        Plaintiff,

  NELEITHIA HINSON,

        Plaintiff-Intervenor,

  vs.

  SWAMI PANCAKE, LLC, d/b/a
  “INTERNATIONAL HOUSE OF PANCAKES”
  or “IHOP,”

       Defendant.
  _____________________________________/

                                  ORDER OF DISMISSAL

        THIS CAUSE is before the Court upon the parties’ Joint Stipulation of Dismissal

  with Prejudice (DE [42]), filed January 17, 2020.       The Court having reviewed the

  stipulation and being otherwise duly informed therein, it is hereby

        ORDERED AND ADJUDGED that this cause shall stand DISMISSED WITH

  PREJUDICE. The Clerk of Court is directed to CLOSE this case DENY AS MOOT any

  pending motions.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida this 21st day of

  January 2020.




  Copies furnished to counsel via CM/ECF
